Exhibit 10.1 1 2 3 4 5 6 291 Each person signing this Contract on behalf of a party that Is a business entity represents and warrants to the other party that 292 such signatory has full power and authority to enter into and perform this Contract in accordance with its terms and each person 293 executing this Contract and other documents on behalf of such party has been duly authorized to do so. /s/Jeffrey L. Tate Date:10 August 2010 (Signature of Buyer) Jeffrey L. Tate Tax ID No.: (Typed or Printed name of Buyer) President and COO Telephone:386-454-0887 Date: (Signature of Buyer) Tax ID No.: (Typed or Printed name of Buyer) Telephone: Title: Buyer’s Address for purpose of notice:27th Avenue High Springs, FL 32643 Facsimile:385-454-8134 /s/Damon Stone Date:8-12-2010 (Signature of Seller) Damon Stone Tax ID No.: (Typed or Printed name of Seller) Telephone: /s/Danielle Stone Date: (Signature of Seller) Tax ID No.: Danielle Stone (Typed or Printed name of Seller) Telephone: Title: Buyer’s Address for purpose of notice:16errace Alachua, FL 32615 Facsimile: The Florida Association of REALTORS® makes no representation as to the legal validity or adequacy of any provision of this form In any specific transaction, Ills standardized form should not be used In complex transactions or with extensive riders or additions. This form is available for use by the entire real estate Industry and is not Intended to Identity the user as a REALT0e. REALTOR' is a registered collective membership mark which may be used only by real estate licensees who are members of the NATIONAL ASSOCIATION OF REALTORS' and who subscribe to Its Code of Ethlcs. The copyright laws of the united States (17 U.S. Code) forbid the unauthorized reproduction of this form by any means including facsimile or computerized forms. 7 8 9 10 AGREEMENT Between Nano Sonic-Products Inc. (Buyer) and-Damon and Danielle Stone­(Seller) In conjunction with the purchase of the warehouse property at 14th Terrace in Alachua, FL: 1. Buyer agrees to hire Seller's daughter, Tamara, if she Is an acceptably qualified candidate for an available position (at Buyer's sole discretion). 2. Buyer agrees to utilize Seller to provide landscaping service provided 1) Seller agrees to maintain the grounds to Buyer's standard and 2) both parties agree on price (the minimum price Is $250/month). BUYER/s/Jeffrey L. Tate Date10 August 2010 Seller/s/ Damon Stone /s/ Danielle Stone Date8-12-2010
